Citation Nr: 0430392	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected chloracne with facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The veteran's service-connected chloracne with facial scars 
is manifested by minimal evidence of residual active 
chloracne, constituting superficial acne, and a tiny, pitted 
scars over the cheeks as secondary to former chloracne 
eruptions.


CONCLUSIONS OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for service-connected chloracne with facial 
scars, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7829 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in August 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in January 2002.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case and a supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the veteran simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).  

Service medical records show that beginning in September 
1970, the veteran sought treatment for acne on his face.  The 
veteran was treated for acne no fewer than 14 times before 
his separation from active service.  Treatment notes indicate 
that the veteran was treated with various topical ointments 
and an oral medication, from which the veteran benefited.  
Upon separation examination in June 1973, the veteran 
indicated that his health was "good," and he reported that 
he had no skin diseases.

Upon VA examination in January 2002, the veteran reported 
that he "gets rather vague rashes which clear 
spontaneously," and that they are worse in the summertime 
with heat and moisture.  He reported that he had not seen a 
dermatologist, but rather, he treated himself with over-the-
counter topical creams such as Desitin.  Upon physical 
examination, the examiner noted, "I see no marks on his 
chest or back suggestive of chloracne.  [The veteran] has a 
few tiny scar pits on the malar eminence of his face 
bilaterally, but no other skin involvement."

Upon the veteran's dermatology examination conducted in 
January 2002, the veteran reported that he "generally notes 
mild flares of what he describes as red pruritic blotches 
intermittently involving the lateral aspects of the neck and 
cheek, generally occurring during the summer months."  The 
veteran reported no recent acneiform lesions.  The VA 
physician observed evidence of "obvious pitted scars over 
the medial and superolateral cheeks."  No other obvious 
acneiform scarring was noted over the face, chest, posterior 
shoulders, upper arms, or back, "No evidence of active 
acneiform lesions, open or closed comedones noted... on exam of 
face, neck, upper arms, and upper trunk."  The veteran was 
diagnosed with "chloracne with minimal evidence of residual 
active chloracne on exam today," and, "pitted scars over 
cheeks secondary to above described acneiform eruption."

In November 2002, the veteran filed a notice of disagreement 
with the January 2002 rating decision, which granted service 
connection for his chloracne, but evaluated the condition as 
noncompensable.  The RO reevaluated the veteran's claim and 
issued a new rating decision in January 2003, assigning a 10 
percent disability rating, effective the date of receipt of 
the veteran's claim on May 22, 2001.  The veteran proceeded 
with his claim by filing a substantive appeal in March 2003.  

Effective August 30, 2002, the criteria for skin disorders, 
to include scars, were amended.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  Between 
May 2001, the effective date of the veteran's service 
connection for his chloracne with facial scars, and August 
30, 2002, the effective date of the revised regulations, the 
veteran's skin condition was rated under Diagnostic Codes 
7800 and 7806.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806 (2002).

Diagnostic Code 7800, as it was codified prior to August 30, 
2002, allowed a noncompensable evaluation for "slight" 
disfiguring scars to the head, neck or face.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  A rating of 10 percent 
was for moderate disfiguring scars to the head, neck, or 
face.  Id.  The next higher rating of 30 percent was assigned 
where scars to the head, face, or neck were severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Id.  The highest rating of 50 
percent was assigned where there were scars to the head, 
face, or neck that showed complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  Id.  The VA examiner described the 
veteran's facial scars as, "a few tiny scar pits on the 
malar eminence of his face bilaterally, but no other skin 
involvement."

Prior to August 30, 2002, chloracne did not have its own 
diagnostic code, so it was rated by analogy.  Prior to these 
regulatory changes, the veteran's service-connected chloracne 
with facial scars was rated as 10 percent disabling pursuant 
to Diagnostic Code 7806 for eczema in accordance with 
Diagnostic Code 7800, as discussed above.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800 and 7806 (2002).  Governing 
regulation provides that when an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which, not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002, 2004).  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings; nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  Id.


Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
50 percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.

As the medical evidence of record described the veteran's 
facial scars as, "a few tiny scar pits," signifying 
moderate disfigurement at the time of the January 2003 rating 
decision, the veteran's facial scars were appropriately 
evaluated at 10 percent disabling under Diagnostic Code 7800.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  The medical 
evidence did not indicate that the veteran experienced 
exfoliation, exudation, or itching as a result of his 
chloracne, a noncompensable rating would have been 
appropriate under Diagnostic Code 7806; however, by combining 
Diagnostic Code 7806 with Diagnostic Code 7800 for facial 
scars as a result of the chloracne, a 10 percent evaluation 
was appropriate for the veteran's moderately disfiguring 
facial scars.  Hence, an increased evaluation of the 
veteran's chloracne with facial scars between May 2001 and 
August 2002 is not warranted.  

In this case, a 10 percent evaluation is currently in effect 
under the provisions of Diagnostic Code 7800.  38 C.F.R.§ 
4.118, Diagnostic Code 7800 (2004).  The revised rating 
criteria, effective August 30, 2002, provide that, under 
Diagnostic Code 7800, characteristics of disfigurement of the 
head, face, or neck warrant ratings from 10 to 80 percent for 
specified criteria.  Id.  An 80 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
if there are six or more characteristics of disfigurement.  
Id.  A 50 percent evaluation is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; there are four or five characteristics of 
disfigurement.  Id.  A 30 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; there are two or three characteristics of 
disfigurement.  Id.  A 10 percent evaluation is warranted for 
one characteristic of disfigurement.  Id.

Further, the following note adheres and applies to the 
revised Diagnostic Code 7800:

Note (1):  The 8 characteristics of 
disfigurement, for purposes of evaluation 
under section 4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  Scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Id.  A review of the medical evidence and photographs 
provided by the veteran show that the veteran's facial scars 
are small, slightly pink in few areas and, according to the 
2002 VA examiner, the veteran "has a few tiny scar pits on 
the malar eminence of his face bilaterally, but no other skin 
involvement."  The VA examiners did not note adherence to 
underlying tissue, nor that the texture of the skin was 
abnormal.  There was no noted ulceration, breakdown, 
inflammation, or infection.  There was no noted induration, 
no limitation of motion, and only moderate disfiguration.  
The medical evidence also did not indicate evidence of 
palpable tissue loss, gross distortion, or asymmetry of the 
face.  As the disability rating for such scars with only 
"one characteristic of disfigurement" on the face under 
Diagnostic Code 7800 warrants a 10 percent evaluation, an 
evaluation in excess of 10 percent for the veteran's facial 
scars, subsequent to the August 2002 regulatory changes, is 
not warranted.  See Id.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As indicated above, prior to the August 2002 regulatory 
changes, there was not a specific diagnostic code for 
chloracne.  However, after the changes became effective, a 
specific diagnostic code for chloracne was created.  The 
Board finds, therefore, that rating the veteran's condition 
under Diagnostic Codes 7829 for chloracne, rather than 7806 
for eczema is appropriate.

Diagnostic Code 7829 provides for a noncompensable rating for 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent; a 10 percent rating for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or deep acne other than on the 
face and neck; and a maximum rating of 30 percent for deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7829 (2004).  Diagnostic Code 7829 also 
provides the option of rating the condition as disfigurement 
of the head, face, or neck (under Diagnostic Code 7800), or 
as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  Id.  The medical 
evidence showed that the veteran's chloracne was inactive at 
the time of the examination, "with minimal evidence of 
residual active chloracne on exam."  As such, under 
Diagnostic Code 7829, the veteran's would appropriately be 
rated as noncompensable.  However, as the medical evidence 
indicates, facial scars are the veteran's "predominant 
disability," and so, again, it is appropriate to rate the 
facial scars under Diagnostic Code 7800.  Id.  Therefore, as 
a 10 percent evaluation is warranted for one characteristic 
of disfigurement as discussed above, an evaluation in excess 
of 10 percent is inappropriate from August 30, 2002.  See Id. 
at Diagnostic Code 7800 (2004).  

There are no other diagnostic code provisions that would 
provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the skin 
under both the old and revised regulations.  Under the 
previous regulations, Diagnostic Codes 7801 and 7802 cannot 
be applied to the veteran's facial scars because the veteran 
does not have scars resulting from second or third degree 
burns.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 
(2002).  Likewise, Diagnostic Codes 7803 and 7804 are 
inapplicable as they rate superficial scars with repeated 
ulceration, or scars that are tender or painful on objective 
demonstration.  Id. at Diagnostic Codes 7803 and 7804.

Under the revised (current) regulations, the veteran's facial 
scars are on the veteran's face, making Diagnostic Codes 7801 
and 7802 inappropriate for application.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (2004).  Diagnostic Codes 7803 
through 7805 are not for application because the veteran's 
facial scars are not unstable, painful on examination, nor do 
they cause limitation of function.  Id. at Diagnostic Codes 
7803, 7804, 7805.  Again, Diagnostic Codes 7806 through 7827, 
and 7830 through 7833 pertain to diagnoses that have not been 
assigned to the veteran.  Id. at Diagnostic Codes 7806 
through 7827, and 7830 through 7833.  Although Diagnostic 
Code 7828 pertains to acne, it is identical to Diagnostic 
Code 7829 for chloracne, so it is more appropriate to apply 
the diagnostic code that best fits the veteran's diagnosis.  
Id. at Diagnostic Codes 7828 and 7829.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected chloracne with 
facial scars presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's facial scars interfere markedly with employment 
beyond that contemplated in the assigned rating, warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met and 
therefore, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

Accordingly, the Board finds that an evaluation in excess of 
10 percent for the veteran's service-connected chloracne with 
facial scars under either the former or the revised 
regulations is not warranted.

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the chloracne with facial scars, as well 
as current clinical manifestations of the disabilities, and 
their effects on the veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (2004).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that this claim is 
based on the assignment of an initial rating for disabilities 
following an initial award of service connection for those 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.

The evidence, as discussed above, supports a rating of 10 
percent, but no higher, for the veteran's disability from May 
2001, the date of service connection, to August 2002, the 
effective date of the revised regulations, and supports a 10 
percent evaluation, but no more, for the disability from 
August 2002, the date of the revised regulations, to the 
present.  See 38 C.F.R. § 3.400 (2004).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for service-
connected chloracne with facial scars is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



